Exhibit 10.6

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of May 1, 2012

by and among

MONACO SPINCO INC.

THE GUARANTORS LISTED ON SCHEDULE I HERETO

and

BARCLAYS CAPITAL INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS CORP.,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as representatives of several the initial purchasers

 

 

 



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 1, 2012, by and among Monaco SpinCo Inc., a Delaware corporation (the
“Company”), the guarantors listed on Schedule I hereto (the “Guarantors”) and
Barclays Capital Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO
Capital Markets Corp. and SunTrust Robinson Humphrey, Inc., as representatives
(the “Representatives”) of the several initial purchasers named in Schedule I
attached to the Purchase Agreement (as defined below (each such initial
purchaser, an “Initial Purchaser” and, together, the “Initial Purchasers”), each
of whom has agreed to purchase the Company’s Senior Notes due 2020 (the “Initial
Notes”) pursuant to the Purchase Agreement (as defined below).

This Agreement is made pursuant to the Purchase Agreement, dated April 20, 2012
(the “Purchase Agreement”), by and among the Company, Mead Direct Response,
Inc., the persons listed on Schedule II thereto and the Representatives. In
order to induce the Initial Purchasers to purchase the Initial Notes, the
Company and the Guarantors have agreed to provide the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the obligations of the Initial Purchasers set forth in Section 7 of
the Purchase Agreement. Capitalized terms used herein and not otherwise defined
shall have the meaning assigned to them in the Indenture, dated as of April 30,
2012, among the Company, the Guarantors and Wells Fargo Bank, National
Association, as trustee, relating to the Initial Notes and the Exchange Notes
(as supplemented, the “Indenture”).

The parties hereby agree as follows:

SECTION 1. DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

Act: The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.

Affiliate: As defined in Rule 144 of the Act.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.

Closing Date: The date hereof.

Commission: The Securities and Exchange Commission.

Consummate: A Registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (a) the filing and
effectiveness under the Act of the Exchange Offer Registration Statement
relating to the Exchange Notes to be issued in the Registered Exchange Offer,
(b) the maintenance of such Exchange Offer Registration Statement continuously
effective and the keeping of the Registered Exchange Offer open for a period not



--------------------------------------------------------------------------------

less than the period required pursuant to Section 3(b) hereof, and (c) the
delivery by the Company to the Registrar under the Indenture of Exchange Notes
in the same aggregate principal amount as the aggregate principal amount of
Initial Notes tendered by Holders thereof pursuant to the Registered Exchange
Offer.

Consummation Deadline: As defined in Section 3(b) hereof.

Effectiveness Deadline: As defined in Sections 3(a) and 4(a) hereof.

Entitled Securities: Each Initial Note until the earliest to occur of (a) the
date on which such Initial Note has been exchanged by a Person other than a
Broker-Dealer for an Exchange Note in the Registered Exchange Offer,
(b) following the exchange by a Broker-Dealer in the Registered Exchange Offer
of an Initial Note for an Exchange Note, the date on which such Exchange Note is
sold to a purchaser who receives from such Broker-Dealer on or prior to the date
of such sale a copy of the Prospectus contained in the Exchange Offer
Registration Statement if so required, or such Exchange Note is otherwise
disposed of by such Broker-Dealer in accordance with the “Plan of Distribution”
section in the Exchange Offer Registration Statement (c) the date on which such
Initial Note has been effectively registered under the Act and disposed of in
accordance with the Shelf Registration Statement; (d) the date on which such
Initial Note is actually sold pursuant to Rule 144 under the Act; provided that
an Initial Note will not cease to be an Entitled Security for purposes of the
Registered Exchange Offer by virtue of this clause (d); or (e) the date on which
such Initial Note ceases to be outstanding.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder.

Exchange Notes: The Company’s 6.75% Senior Notes due 2020 to be issued pursuant
to the Indenture: (i) in the Registered Exchange Offer or (ii) as contemplated
by Section 4 hereof.

Exchange Offer Registration Statement: The Registration Statement relating to
the Registered Exchange Offer, including the related Prospectus.

Filing Deadline: As defined in Sections 3(a) and 4(a) hereof.

Free Writing Prospectus: Each offer to sell or solicitation of an offer to buy
the Initial Notes or the Exchange Notes that would constitute a “free writing
prospectus” as defined in Rule 405 under the Act, prepared by or on behalf of
the Company or used or referred to by the Company in connection with the sale of
the Initial Notes or the Exchange Notes.

Holders: As defined in Section 2 hereof.

Interest Payment Date: As defined in the Initial Notes and Exchange Notes.

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

 

2



--------------------------------------------------------------------------------

Recommencement Date: As defined in Section 6(d) hereof.

Registered Exchange Offer: The exchange and issuance by the Company of a
principal amount of Exchange Notes (which shall be registered pursuant to the
Exchange Offer Registration Statement) equal to the outstanding principal amount
of Initial Notes that are validly tendered and not withdrawn by such Holders in
connection with such exchange and issuance.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to a
Registered Exchange Offer or (b) the registration for resale of Entitled
Securities pursuant to the Shelf Registration Statement, in each case, (i) that
is filed pursuant to the provisions of this Agreement, (ii) including the
Prospectus included therein, and (iii) including all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

Rule 144: Rule 144 promulgated under the Act.

Shelf Registration Statement: As defined in Section 4 hereof.

Special Interest: As defined is Section 5 hereof.

Suspension Notice: As defined in Section 6(d) hereof.

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

SECTION 2. HOLDERS

A Person is deemed to be a holder of Entitled Securities (each, a “Holder”)
whenever such Person owns Entitled Securities.

SECTION 3. REGISTERED EXCHANGE OFFER

(a) The Company and the Guarantors shall (i) use their commercially reasonable
efforts to file the Exchange Offer Registration Statement with the Commission on
or prior to April 30, 2013 (such date being the “Filing Deadline”), (ii) use all
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective on or prior to July 29, 2013 (such date being the
“Effectiveness Deadline”), (iii) unless the Registered Exchange Offer shall not
be permitted by applicable law or interpretation thereof or Commission policy
(after the procedures set forth in Section 6(a)(i) below have been complied
with), upon the effectiveness of such Exchange Offer Registration Statement,
(A) commence and Consummate the Registered Exchange Offer; and (B) use all
commercially reasonable efforts to issue on or prior to 30 Business Days, or
longer, if required by applicable securities laws, after the date on which the
Exchange Offer Registration Statement was declared effective by the Commission
(such 30th day, or such later date required by the federal securities laws,
being the “Consummation Deadline”), Exchange Notes in exchange for all Initial
Notes tendered prior thereto in the Registered Exchange Offer. The Registered
Exchange Offer shall be on the

 

3



--------------------------------------------------------------------------------

appropriate form permitting (i) registration of the Exchange Notes to be offered
in exchange for the Initial Notes that are Entitled Securities and (ii) resales
of Exchange Notes by Broker-Dealers that tendered into the Registered Exchange
Offer Initial Notes that such Broker-Dealer acquired for its own account as a
result of market-making activities or other trading activities (other than
Initial Notes acquired directly from the Company or any of its Affiliates) as
contemplated by Section 3(c) below.

(b) The Company and the Guarantors shall use all commercially reasonable efforts
to cause the Exchange Offer Registration Statement to be effective continuously,
and shall keep the Registered Exchange Offer open for a period of not less than
the minimum period required under applicable federal and state securities laws
to Consummate the Registered Exchange Offer; provided, however, that in no event
shall such period be less than 20 Business Days. The Company and the Guarantors
shall cause the Registered Exchange Offer to comply with all applicable federal
and state securities laws. No securities other than the Exchange Notes shall be
included in the Exchange Offer Registration Statement.

(c) The Company shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Entitled Securities that were acquired for the
account of such Broker-Dealer as a result of market-making activities or other
trading activities (other than Initial Notes acquired directly from the Company
or any Affiliate of the Company), may exchange such Entitled Securities pursuant
to the Registered Exchange Offer. Such “Plan of Distribution” section shall also
contain all other information with respect to such sales by such Broker-Dealers
that the Commission may require in order to permit such sales pursuant thereto,
but such “Plan of Distribution” shall not name any such Broker-Dealer or
disclose the amount of Entitled Securities held by any such Broker-Dealer,
except to the extent required by the Commission as a result of a change in
policy, rules or regulations after the date of this Agreement.

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Registered Exchange Offer, the
Company and Guarantors shall permit the use of the Prospectus contained in the
Exchange Offer Registration Statement by such Broker-Dealer to satisfy such
prospectus delivery requirement. To the extent necessary to ensure that the
Prospectus contained in the Exchange Offer Registration Statement is available
for sales of Exchange Notes by Broker-Dealers, the Company and the Guarantors
agree to use all commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented, amended and current
as required by and subject to the provisions of Sections 6(a) and (c) hereof and
in conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of 180 days from the Consummation Deadline or such shorter period as will
terminate when all Entitled Securities covered by such Registration Statement
have been sold pursuant thereto. The Company and the Guarantors shall provide
sufficient copies of the latest version of such Prospectus to such
Broker-Dealers, promptly upon request, and in no event later than two Business
Days after such request, at any time during such period.

 

4



--------------------------------------------------------------------------------

SECTION 4. SHELF REGISTRATION

(a) Shelf Registration. If (i) the Company and the Guarantors are not
(A) required to file the Exchange Offer Registration Statement or (B) permitted
to Consummate the Registered Exchange Offer because the Registered Exchange
Offer is not permitted by applicable law or Commission policy (after the Company
and the Guarantors have complied with the procedures set forth in
Section 6(a)(i) below) or (ii) any Holder notifies the Company prior to the 20th
Business Day following Consummation of the Registered Exchange Offer that
(A) such Holder is prohibited by law or Commission policy from participating in
the Registered Exchange Offer, (B) such Holder may not resell the Exchange Notes
acquired by it in the Registered Exchange Offer to the public without delivering
a prospectus and the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder or
(C) such Holder is a Broker-Dealer and owns Initial Notes acquired directly from
the Company or any of its Affiliates that have the status of an unsold allotment
and are not eligible to be exchanged for Exchange Notes in the Registered
Exchange Offer, then the Company and the Guarantors, shall:

(x) use all commercially reasonable efforts on or prior to 90 days after the
earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be, filed
as a result of clause (a)(i) above and (ii) the date on which the Company
receives the notice specified in clause (a)(ii) above (such earlier date, the
“Shelf Filing Trigger Date”), to file a shelf registration statement pursuant to
Rule 415 under the Act (which may be an amendment to the Exchange Offer
Registration Statement (the “Shelf Registration Statement”)), covering the
resale of all Entitled Securities, and

(y) use all commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 180 days after the Shelf Filing
Trigger Date for the Shelf Registration Statement (such 180th day the “Shelf
Effectiveness Deadline”).

If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Registered Exchange Offer is not
permitted under applicable federal law (i.e., clause (a)(i)(B) above), then the
filing of the Exchange Offer Registration Statement shall be deemed to satisfy
the requirements of clause (x) above; provided that, in such event, the Company
and the Guarantors shall remain obligated to meet the Shelf Effectiveness
Deadline set forth in clause (y).

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Entitled Securities by the Holders thereof entitled to
the benefit of this Section 4(a) and the other securities required to be
registered therein pursuant to Section 6(b)(ii) hereof, the Company and the
Guarantors shall use all commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,
supplemented, amended and current as required by and subject to the provisions
of Sections 6(b) and 6(c) hereof and in conformity with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least two years (as extended
pursuant to Section 6(c)(i) or 6(d)) following the Closing Date, or such shorter
period as will terminate when all Entitled Securities covered by such Shelf
Registration Statement have been sold pursuant thereto or are no longer Entitled
Securities.

 

5



--------------------------------------------------------------------------------

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Entitled Securities in
any Shelf Registration Statement pursuant to this Agreement unless and until
such Holder furnishes to the Company in writing, within 15 days after receipt of
a request therefor, the information specified in Item 507 or 508 of Regulation
S-K, as applicable, of the Act, or other information reasonably requested by the
Company and required by Regulation S-K of the Act, for use in connection with
any Shelf Registration Statement or Prospectus or preliminary Prospectus
included therein. No Holder shall be entitled to Special Interest pursuant to
Section 5 hereof unless and until (and from and after such time) such Holder
shall have provided all such information. Each selling Holder agrees to promptly
furnish additional information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not materially
misleading and shall promptly supply such other information as the Company may
from time to time reasonably request.

SECTION 5. SPECIAL INTEREST

If:

(i) the Company and the Guarantors fail to file any of the Registration
Statements required by this Agreement on or before the Applicable Filing
Deadline; (ii) any of such Registration Statements is not declared effective by
the Commission on or prior to the applicable Effectiveness Deadline; (iii) the
Company and the Guarantors fail to Consummate the Registered Exchange Offer
within 30 Business Days of the Effectiveness Deadline with respect to the
Exchange Offer Registration Statement; or (iv) the Shelf Registration Statement
or the Registered Exchange Offer Registration Statement is declared effective
but thereafter ceases to be effective or usable in connection with resales of
Entitled Securities during the periods specified in this Agreement (each such
event referred to in clauses (i) through (iv) above, a “Registration Default”),
then the Company and the Guarantors hereby jointly and severally agree to pay to
each Holder affected thereby special interest (“Special Interest”) at a rate of
0.25% per annum of the principal amount of Entitled Securities held by such
Holder with respect to the first 90-day period immediately following the
occurrence of such Registration Default. The rate of the Special Interest shall
increase by an additional 0.25% per annum with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum rate of
Special Interest for all Registration Defaults of 1.0% per annum of the
principal amount of the Entitled Securities outstanding; provided that the
Company and the Guarantors shall in no event be required to pay Special Interest
for more than one Registration Default at any given time. Notwithstanding
anything to the contrary set forth herein, (1) upon filing of the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case of clause (i) above, (2) upon the effectiveness of the
Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of clause (ii) above, (3) upon Consummation
of the Registered Exchange Offer, in the case of clause (iii) above, or (4) upon
the filing of a post-effective amendment to the Registration Statement or an
additional Registration Statement that causes the Exchange Offer Registration
Statement (and/or, if applicable, the Shelf Registration Statement) to again be
declared effective or made usable in the case of clause (iv) above, the Special
Interest payable with respect to the Entitled Securities as a result of such
clause (i), (ii), (iii), or (iv), as applicable, shall cease.

 

6



--------------------------------------------------------------------------------

All accrued Special Interest shall be paid by the Company and the Guarantors (or
the Company and the Guarantors will cause the Paying Agent to make such payment
on their behalf) to the Holders entitled thereto, in the manner provided for the
payment of interest in the Indenture, on each Interest Payment Date, as more
fully set forth in the Indenture, the Initial Notes and the Exchange Notes.
Notwithstanding the fact that any securities for which Special Interest are due
cease to be Entitled Securities, all obligations of the Company and the
Guarantors to pay Special Interest with respect to securities that accrued prior
to the time that such securities ceased to be Entitled Securities shall survive
until such time as such obligations with respect to such securities shall have
been satisfied in full.

SECTION 6. REGISTRATION PROCEDURES

(a) Exchange Offer Registration Statement. In connection with the Registered
Exchange Offer, the Company and the Guarantors shall (x) comply with all
applicable provisions of Section 6(c) below, (y) use all commercially reasonable
efforts to effect such exchange and to permit the resale of Exchange Notes by
Broker-Dealers that tendered in the Registered Exchange Offer Initial Notes that
such Broker-Dealer acquired for its own account as a result of its market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) being sold in accordance
with the intended method or methods of distribution thereof, and (z) comply with
all of the following provisions:

(i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Registered
Exchange Offer, that in the reasonable opinion of counsel to the Company raises
a substantial question as to whether the Registered Exchange Offer is permitted
by applicable federal law, the Company and the Guarantors hereby agree either to
(x) seek a no-action letter or other favorable decision from the Commission
allowing the Company and the Guarantors to Consummate an Registered Exchange
Offer for such Entitled Securities, or (y) file, in accordance with Section 4(a)
hereof, a Shelf Registration Statement to permit the registration and/or resale
of the Entitled Securities that would otherwise be covered by the Exchange Offer
Registration Statement but for the announcement of a change in Commission
policy. In the case of clause (x) above, the Company and the Guarantors hereby
agree to pursue the issuance of such a decision to the Commission staff level
but shall not be required to take action not commercially reasonable to affect a
change of Commission policy. In connection with the foregoing, the Company and
the Guarantors hereby agree to take all such other actions as may be requested
by the Commission or otherwise required in connection with the issuance of such
decision, including without limitation (A) participating in telephonic
conferences with the Commission, (B) delivering to the Commission staff an
analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such a Registered Exchange Offer
should be permitted, and (C) diligently pursuing a resolution (which need not be
favorable and which need not be a written resolution) by the Commission staff.

 

7



--------------------------------------------------------------------------------

(ii) As a condition to its participation in the Registered Exchange Offer, each
Holder (including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Registered Exchange Offer, a written representation to the Company and the
Guarantors (which may be contained in the letter of transmittal contemplated by
the Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Registered Exchange Offer, (C) it is acquiring the Exchange Notes in its
ordinary course of business, and (D) only if such Holder is a Broker-Dealer that
will receive Exchange Notes in exchange for Initial Notes that such
Broker-Dealer acquired for its own private account as a result of market making
or other trading activities, it will deliver a Prospectus, as required by law,
in connection with any sale of such Exchange Notes. As a condition to its
participation in the Registered Exchange Offer each Holder using the Registered
Exchange Offer to participate in a distribution of the Exchange Notes shall
acknowledge and agree that, if the resales are of Exchange Notes obtained by
such Holder in exchange for Initial Notes acquired directly from the Company or
an Affiliate thereof, it (1) could not, under Commission policy as in effect on
the date of this Agreement, rely on the position of the Commission enunciated in
Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters
(including, if applicable, any no-action letter obtained pursuant to clause
(i) above), and (2) must comply with the registration and prospectus delivery
requirements of the Act in connection with a secondary resale transaction and
that such a secondary resale transaction must be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K.

(iii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall provide a supplemental letter to the Commission
(A) stating that the Company and the Guarantors are registering the Registered
Exchange Offer in reliance on the position of the Commission enunciated in Exxon
Capital Holdings Corporation (available May 13, 1988), Morgan Stanley and Co.,
Inc. (available June 5, 1991) as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and, if applicable, any no-action letter
obtained pursuant to clause (i) above, (B) including a representation that the
Company and Guarantors have not entered into any arrangement or understanding
with any Person to distribute the Exchange Notes to be received in the
Registered Exchange Offer and that, to the best of the Company’s and each
Guarantor’s information and belief, each Holder participating in the Registered
Exchange Offer is acquiring the Exchange Notes in its ordinary course of
business and has no arrangement or understanding with any Person to participate
in the distribution of the Exchange Notes received in the Registered Exchange
Offer, and (C) any other undertaking or representation required by the
Commission as set forth in any no-action letter obtained pursuant to clause
(i) above, if applicable.

 

8



--------------------------------------------------------------------------------

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall:

(i) comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Entitled Securities being sold in accordance with the intended method or
methods of distribution thereof (as indicated in the information furnished to
the Company pursuant to Section 4(b) hereof), and pursuant thereto the Company
and the Guarantors will prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the Act,
which form shall be available for the sale of the Entitled Securities in
accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof, and

(ii) issue to any Holder or purchaser of Initial Notes covered by any Shelf
Registration Statement contemplated by this Agreement, upon the request of any
such Holder or purchaser, registered Initial Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes in the names as
such Holder or purchaser shall designate.

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Company and the Guarantors
shall:

(i) use all commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 of this Agreement, as applicable. Upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain an untrue statement of material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or (B) not to be effective and
usable for resale of Entitled Securities during the period required by this
Agreement, the Company and the Guarantors shall file promptly an appropriate
amendment to such Registration Statement curing such defect, and, if Commission
review is required, use all commercially reasonable efforts to cause such
amendment to be declared effective as soon as practicable.

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case may be; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Act, and to comply fully with Rules 424,
430A, and 462, as applicable, under the Act in a timely manner; and comply with
the provisions of the Act with respect to the disposition of all securities
covered by such Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) advise (a) each Holder whose Entitled Securities have been included in a
Shelf Registration Statement (in the case of a Shelf Registration Statement),
and (b) each Holder who has provided notice to the Company promptly and, if
requested by such Holder, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any

 

9



--------------------------------------------------------------------------------

applicable Registration Statement or any post-effective amendment thereto, when
the same has become effective, (B) of any request by the Commission for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Act or of the suspension by any state
securities commission of the qualification of the Entitled Securities for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any of the preceding purposes, and (D) of the happening of any event that
requires the Company to make changes in the Registration Statement or the
Prospectus in order that the Registration Statement or the Prospectus, any
amendment or supplement thereto or any document incorporated by reference
therein do not contain an untrue statement of material fact nor omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading. If at any time the Commission shall issue
any stop order suspending the effectiveness of the Registration Statement, or
any state securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption from qualification of the
Entitled Securities under state securities or Blue Sky laws, the Company and the
Guarantors shall use all commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

(iv) subject to Section 6(d), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Entitled
Securities, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(v) furnish to each Holder whose Entitled Securities have been included in a
Shelf Registration Statement (in the case of a Shelf Registration Statement) in
connection with such exchange, registration or sale, if any, before filing with
the Commission, copies of any Registration Statement or any Prospectus included
therein or any amendments or supplements to any such Registration Statement or
Prospectus (including all documents incorporated by reference after the initial
filing of such Registration Statement), which documents will be subject to the
reasonable review and comment of such Holders in connection with such sale, if
any, for a period of at least three Business Days, and the Company will not file
any such Registration Statement or Prospectus or any amendment or supplement to
any such Registration Statement or Prospectus (including all such documents
incorporated by reference) to which such Holders shall reasonably object within
three Business Days after the receipt thereof. A Holder shall be deemed to have
reasonably objected to such filing if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading or fails to comply with
the applicable requirements of the Act;

 

10



--------------------------------------------------------------------------------

(vi) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus in connection with such
exchange, registration or sale, if any, provide copies of such document to each
Holder whose Entitled Securities have been included in a Shelf Registration
Statement (in the case of a Shelf Registration Statement) in connection with
such exchange, registration or sale, if any, make the Company’s and the
Guarantors’ representatives available for discussion of such document and other
customary due diligence matters, and include such information in such document
prior to the filing thereof as such Holders may reasonably request;

(vii) make available, at reasonable times, for inspection by each Holder whose
Entitled Securities have been included in a Shelf Registration Statement (in the
case of a Shelf Registration Statement) and any attorney or accountant retained
by such Holders, all financial and other records, pertinent corporate documents
of the Company and the Guarantors reasonably requested and cause the Company’s
and the Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, attorney or accountant in connection
with such Registration Statement or any post-effective amendment thereto
subsequent to the filing thereof and prior to its effectiveness; provided that
any Holder or representative thereof requesting or receiving such information
shall agree to be bound by reasonable confidentiality agreements and procedures
with respect thereto;

(viii) if requested by any Holders whose Entitled Securities have been included
in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) in connection with such exchange, registration or sale, promptly
include in any Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such Holders may
reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Entitled Securities
and the use of the Registration Statement or Prospectus for market making
activities; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be included in such Prospectus supplement or post-effective
amendment;

(ix) furnish to each Holder whose Entitled Securities have been included in a
Shelf Registration Statement (in the case of a Shelf Registration Statement) in
connection with such exchange, registration or sale, without charge, at least
one copy of the Registration Statement, as first filed with the Commission, and
of each amendment thereto, including all documents incorporated by reference
therein and all exhibits (including exhibits incorporated therein by reference);

(x) deliver to each Holder whose Entitled Securities have been included in a
Shelf Registration Statement (in the case of a Shelf Registration Statement)
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Holders reasonably
may request; the Company and the Guarantors hereby consent to the use (in
accordance with law and subject to Section 6(d) hereof) of the Prospectus and
any amendment or supplement thereto by each selling Holder in connection with
the offering and the sale of the Entitled Securities covered by the Prospectus
or any amendment or supplement thereto;

 

11



--------------------------------------------------------------------------------

(xi) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Entitled Securities pursuant to any Registration Statement contemplated by this
Agreement, all to such extent as may be customarily and reasonably requested by
the Initial Purchasers or, in the case of registration for resale of Entitled
Securities pursuant to the Shelf Registration Statement, by any Holder or
Holders of Entitled Securities who hold at least 50% in aggregate principal
amount of such class of Entitled Securities; provided, that, the Company and the
Guarantors shall not be required to enter into any such agreement more than once
with respect to all of the Entitled Securities and, in the case of a Shelf
Registration Statement, may delay entering into such agreement if the Board of
Directors of the Company determines in good faith that it is in the best
interests of the Company and the Guarantors not to disclose the existence of or
facts surrounding any proposed or pending material corporate transaction
involving the Company and the Guarantors. In such connection, the Company and
the Guarantors shall:

(A) upon the request of any Holder, furnish (or in the case of paragraphs
(2) and (3), use its commercially reasonable efforts to cause to be furnished)
to each such Holder (in the case of the Shelf Registration Statement) and any
underwriter, upon Consummation of the Registered Exchange Offer or the
effectiveness of the Shelf Registration Statement, as the case may be:

(1) a certificate, dated such date, signed on behalf of the Company and each
Guarantor by (x) the Chief Executive Officer or any Vice President, and (y) a
principal financial or accounting officer of the Company and such Guarantor,
confirming, as of the date thereof, such matters as such Holders may reasonably
request;

(2) an opinion, dated the date of Consummation of the Registered Exchange Offer
or the date of effectiveness of the Shelf Registration Statement, as the case
may be, of counsel for the Company and the Guarantors in customary form and
covering such other matters as such Holder may reasonably request, and in any
event including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Company and the
Guarantors and representatives of the independent public accountants for the
Company and the Guarantors and representatives of the underwriters, if any, and
their counsel at which the contents of the Registration Statement and related
matters were discussed and, although such counsel need not pass upon or assume
responsibility for the accuracy, completeness or fairness of such statements
(relying as to materiality to the extent such counsel deems appropriate upon the
statements of officers and other representatives of the Company and the
Guarantors and without independent check or verification), no facts came to such
counsel’s attention that caused such counsel to believe that the applicable
Registration Statement, at the time such Registration Statement or any

 

12



--------------------------------------------------------------------------------

post-effective amendment thereto became effective and, in the case of the
Exchange Offer Registration Statement, as of the date of Consummation of the
Registered Exchange Offer, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, or that the Prospectus contained in
such Registration Statement as of its date and, in the case of the opinion dated
the date of Consummation of the Registered Exchange Offer, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, schedules or other financial data included in any
Registration Statement contemplated by this Agreement or the related Prospectus
and need express no view as to the accounting or financial records from which
such financial statements, schedules and data are derived; and

(3) a customary comfort letter, dated the date of Consummation of the Registered
Exchange Offer, or as of the date of effectiveness of the Shelf Registration
Statement, as the case may be, from the Company’s independent accountants, in
the customary form and covering matters of the type customarily covered in
comfort letters to underwriters in connection with underwritten offerings, and
affirming the matters set forth in the comfort letters delivered pursuant to
Section 8(e) of the Purchase Agreement; and

(B) deliver such other documents and certificates as may be reasonably requested
by the selling Holders to evidence compliance with the matters covered in clause
(A) above and with any customary conditions contained in any agreement entered
into by the Company and the Guarantors pursuant to this clause (xi);

(xii) prior to any public offering of Entitled Securities, cooperate with the
selling Holders and their counsel in connection with the registration and
qualification of the Entitled Securities under the securities or Blue Sky laws
of such jurisdictions as the selling Holders may request and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Entitled Securities covered by the applicable Registration
Statement; provided, however, that the Company and the Guarantors shall not be
required to register or qualify as a foreign corporation where it is not now so
qualified or to take any action that would subject it to the service of process
in suits or to taxation, other than as to matters and transactions relating to
the Registration Statement, in any jurisdiction where it is not now so subject;

(xiii) in connection with any sale of Entitled Securities that will result in
such securities no longer being Entitled Securities, cooperate with the Holders
to facilitate the

 

13



--------------------------------------------------------------------------------

timely preparation and delivery of certificates representing Entitled Securities
to be sold and not bearing any restrictive legends; and to register such
Entitled Securities in such denominations and such names as the selling Holders
may request at least two Business Days prior to such sale of Entitled
Securities;

(xiv) use all commercially reasonable efforts to cause the disposition of the
Entitled Securities covered by the Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Entitled Securities, subject to the proviso contained in clause
(xii) above;

(xv) provide a CUSIP number for all Entitled Securities not later than the
effective date of a Registration Statement covering such Entitled Securities and
provide the Trustee under the Indenture with printed certificates for the
Entitled Securities which are in a form eligible for deposit with the Depository
Trust Company;

(xvi) otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders with regard to any applicable Registration Statement, as
soon as practicable, a consolidated earnings statement meeting the requirements
of Rule 158 under the Act (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act);

(xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and

(xviii) provide promptly to each Holder, upon request, each document filed with
the Commission pursuant to the requirements of Section 13 or Section 15(d) of
the Exchange Act.

(d) Restrictions on Holders. Each Holder agrees by acquisition of an Entitled
Security that, upon receipt of the notice referred to in Section 6(c)(iii)(C) or
any notice from the Company of the existence of any fact of the kind described
in Section 6(c)(iii)(D) hereof (in each case, a “Suspension Notice”), such
Holder will forthwith discontinue disposition of Entitled Securities pursuant to
the applicable Registration Statement until (i) such Holder has received copies
of the supplemented or amended Prospectus contemplated by Section 6(c)(iv)
hereof, or (ii) such Holder is advised in writing by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus (in
each case, the “Recommencement Date”). Each Holder receiving a Suspension Notice
hereby agrees that it will either (i) destroy any Prospectuses, other

 

14



--------------------------------------------------------------------------------

than permanent file copies, then in such Holder’s possession which have been
replaced by the Company with more recently dated Prospectuses, or (ii) deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies, then in such Holder’s possession of the Prospectus covering such
Entitled Securities that was current at the time of receipt of the Suspension
Notice. The time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by a number of days equal to the number of days in the period from and including
the date of delivery of the Suspension Notice to the Recommencement Date.

SECTION 7. REGISTRATION EXPENSES

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Notes to be issued in the Registered Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Company and the Guarantors and one counsel for
all of the Holders of Entitled Securities selected by the Holders of a majority
in principal amount of Entitled Securities being registered; (v) all application
and filing fees in connection with listing the Exchange Notes on a national
securities exchange or automated quotation system pursuant to the requirements
hereof; and (vi) all fees and disbursements of independent certified public
accountants of the Company and the Guarantors (including the expenses of any
special audit and comfort letters required by or incident to such performance);
provided, however, that in no event shall the Company or the Guarantors be
responsible for any underwriting discounts, commissions or fees attributable to
the sale or other disposition of Entitled Securities.

The Company will, in any event, bear its and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors will reimburse
the Initial Purchasers and the Holders of Entitled Securities who are tendering
Initial Notes in the Registered Exchange Offer and/or selling or reselling
Initial Notes or Exchange Notes pursuant to the “Plan of Distribution” contained
in the Exchange Offer Registration Statement or the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel shall be chosen by the Holders of a majority in principal
amount of the Entitled Securities for whose benefit such Registration Statement
is being prepared, if any.

SECTION 8. INDEMNIFICATION

(a) The Company and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each Holder, its directors, officers and each Person, if any,
who controls such

 

15



--------------------------------------------------------------------------------

Holder (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act), from and against any and all losses, claims, damages, liabilities
or judgments, (including without limitation, any legal or other expenses
incurred in connection with investigating or defending any matter, including any
action that could give rise to any such losses, claims, damages, liabilities or
judgments) caused by any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement, preliminary prospectus or
Prospectus, Free Writing Prospectus or any “issuer information” (as defined in
Rule 433 of the Act) filed or required to be filed pursuant to Rule 433(d) under
the Act (or any amendment or supplement thereto), or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except insofar as such losses,
claims, damages, liabilities or judgments are caused by an untrue statement or
omission or alleged untrue statement or omission that is based upon information
relating to any of the Holders furnished in writing to the Company by or on
behalf of any of the Holders.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors, and their respective directors and
officers, and each Person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) the Company, or the
Guarantors to the same extent as the foregoing indemnity from the Company and
the Guarantors set forth in section (a) above, but only with reference to
information relating to such Holder furnished in writing to the Company by or on
behalf of such Holder expressly for use in any Registration Statement. In no
event shall any Holder, its directors, officers or any Person who controls such
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Holder with respect to its sale of Entitled
Securities pursuant to a Registration Statement exceeds the sum of: (i) the
amount paid by such Holder for such Entitled Securities plus (ii) the amount of
any damages that such Holder, its directors, officers or any Person who controls
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party shall assume the defense of such action, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all fees and expenses of such counsel, as incurred (except that in
the case of any action in respect of which indemnity may be sought pursuant to
both Sections 8(a) and 8(b), a Holder shall not be required to assume the
defense of such action pursuant to this Section 8(c), but may employ separate
counsel and participate in the defense thereof, but the fees and expenses of
such counsel, except as provided below, shall be at the expense of the Holder).
Any indemnified party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the indemnified party unless (i) the
employment of such counsel has been specifically authorized in writing by the
indemnifying party, (ii) the indemnifying party has failed to assume the defense
of such action or employ counsel reasonably satisfactory to the indemnified
party, or (iii) the named parties to any such action (including any impleaded
parties) include both the indemnified party and the indemnifying party, and the
indemnified party has been advised by

 

16



--------------------------------------------------------------------------------

such counsel that there may be one or more legal defenses available to it which
are different from or additional to those available to the indemnifying party
(in which case the indemnifying party shall not have the right to assume the
defense of such action on behalf of the indemnified party). In any such case,
the indemnifying party shall not, in connection with any one action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties and all such fees and expenses shall be
reimbursed as they are incurred. Such firm shall be designated in writing by a
majority of the Holders, in the case of the parties indemnified pursuant to
Section 8(a), and by the Company and Guarantors, in the case of parties
indemnified pursuant to Section 8(b). The indemnifying party shall indemnify and
hold harmless the indemnified party from and against any and all losses, claims,
damages, liabilities and judgments by reason of any settlement of any action
effected with (i) its written consent, or (ii) effected without its written
consent if the settlement is entered into more than 20 Business Days after the
indemnifying party received a request from the indemnified party for
reimbursement for the fees and expenses of counsel (in any case where such fees
and expenses are at the expense of the indemnifying party) and, prior to the
date of such settlement, the indemnifying party has failed to comply with such
reimbursement request. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of, or consent to the entry of
judgment with respect to, any pending or threatened action in respect of which
the indemnified party is or could have been a party and indemnity or
contribution may be or could have been sought hereunder by the indemnified
party, unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability on claims that
are or could have been the subject matter of such action, and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

(d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Holders, on the other hand, from their sale of Entitled
Securities, or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company and the Guarantors, on the one hand, and of the
Holder, on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or judgments, as well as
any other relevant equitable considerations. The relative fault of the Company
and the Guarantors, on the one hand, and of the Holder, on the other hand, shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or such
Guarantor, on the one hand, or by the Holder, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and judgments
referred to above shall be deemed to include, subject to the limitations set
forth in Section 8(c) hereof, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim.

 

17



--------------------------------------------------------------------------------

The Company, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total amount received by such Holder with respect to the sale of
Entitled Securities pursuant to a Registration Statement exceeds the sum of:
(i) the amount paid by such Holder for such Entitled Securities plus (ii) the
amount of any damages that such Holder has otherwise paid or become liable to
pay by reason of any untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of Entitled Securities held by
each Holder hereunder and not joint.

SECTION 9. RULE 144A AND RULE 144

The Company and each Guarantor agrees with each Holder, for so long as any
Entitled Securities remain outstanding and during any period in which the
Company or such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Entitled Securities in connection with any sale thereof and
any prospective purchaser of such Entitled Securities designated by such Holder
or beneficial owner, the information required by Rule 144A(d)(4) under the Act
in order to permit resales of such Entitled Securities pursuant to Rule 144A
under the Act.

SECTION 10. MISCELLANEOUS

(a) Remedies. The Company and the Guarantors acknowledge and agree that any
failure by the Company and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Sections 3 and 4 hereof. The
Company and the Guarantors further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

 

18



--------------------------------------------------------------------------------

(b) Free Writing Prospectus. The Company represents, warrants and covenants that
it (including its agents and representatives) will not prepare, make, use,
authorize, approve or refer to any “written communication” (as defined in Rule
405 under the Act) in connection with the issuance and sale of the Initial Notes
and the Exchange Notes, other than (i) any communication pursuant to Rule 134,
Rule 135 or Rule 135c under the Act, (ii) any document constituting an offer to
sell or solicitation of an offer to buy the Initial Notes or the Exchange Notes
that falls within the exception from the definition of prospectus in
Section 2(a)(10)(a) of the Act, or (iii) a prospectus satisfying the
requirements of section 10(a) of the Act or of Rule 430, Rule 430A, Rule 430B,
Rule 430C or Rule 431 under the Act.

(c) No Inconsistent Agreements. The Company and any Guarantor will not, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The Company and any
Guarantor have not previously entered into, nor is currently a party to, any
agreement granting any registration rights with respect to its securities to any
Person that would require such securities to be included in any Registration
Statement filed hereunder. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s and the Guarantors’ securities under any agreement in
effect on the date hereof.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(d)(i), the Company has obtained the written consent of
Holders of all outstanding Entitled Securities, and (ii) in the case of all
other provisions hereof, the Company has obtained the written consent of Holders
of a majority of the outstanding principal amount of Entitled Securities
(excluding Entitled Securities held by the Company or its Affiliates).
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof that relates exclusively to the rights of Holders whose
Entitled Securities are being tendered pursuant to the Registered Exchange
Offer, and that does not affect directly or indirectly the rights of other
Holders whose Entitled Securities are not being tendered pursuant to such
Registered Exchange Offer, may be given by the Holders of a majority of the
outstanding principal amount of Entitled Securities subject to such Registered
Exchange Offer.

(e) Additional Guarantors. The Company shall cause any of its Restricted
Subsidiaries (as defined in the Indenture) that becomes, prior to the
consummation of the Registered Exchange Offer, a Guarantor in accordance with
the terms and provisions of the Indenture to become a party to this Agreement as
a Guarantor.

(f) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

 

19



--------------------------------------------------------------------------------

(g) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company or the Guarantors:

(A) from the date hereof until March 18, 2013:

300 Tower Parkway

Lincolnshire, Illinois 60069

Attention: Legal Department

Facsimile No. (847) 484-4144)

(B) effective March 18, 2013:

Kemper Lakes Business Center, Building 4

Four Corporate Drive,

Long Grove, Illinois 60047

Attention: Legal Department

(Facsimile No. (847) 484-4144)

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Attention: William R. Kunkel

Facsimile: 312.407.8514

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Entitled Securities in violation of the terms
hereof or of the Purchase Agreement or the Indenture. If any transferee of any
Holder shall acquire Entitled Securities in any manner, whether by operation of
law or otherwise, such Entitled Securities shall be held subject to all of the
terms of this Agreement, and

 

20



--------------------------------------------------------------------------------

by taking and holding such Entitled Securities such Person shall be conclusively
deemed to have agreed to be bound by and to perform all of the terms and
provisions of this Agreement, including the restrictions on resale set forth in
this Agreement and, if applicable, the Purchase Agreement, and such Person shall
be entitled to receive the benefits hereof.

(i) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(j) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(k) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

(l) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(m) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Entitled
Securities. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

(Signature Page Follows.)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MONACO SPINCO INC. By:  

/s/ Neil A. McLachlan

Name:   Neil A. McLachlan Title:   Chief Executive Officer and President MEAD
DIRECT RESPONSE, INC. By:  

/s/ Neil A. McLachlan

Name:   Neil A. McLachlan Title:   Chief Executive Officer and President ACCO
BRANDS CORPORATION By:  

/s/ Boris Elisman

Name:   Boris Elisman Title:   President and Chief Operating Officer ACCO BRANDS
USA LLC By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary DAY-TIMERS, INC. By:
 

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary GENERAL BINDING
CORPORATION By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary

 

S-1



--------------------------------------------------------------------------------

GBC INTERNATIONAL, INC. By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary ACCO INTERNATIONAL
HOLDINGS, INC. By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary ACCO EUROPE FINANCE
HOLDINGS, LLC By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary MEAD PRODUCTS LLC By:
 

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary

 

S-2



--------------------------------------------------------------------------------

BARCLAYS CAPITAL INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH                             INCORPORATED

BMO CAPITAL MARKETS CORP. SUNTRUST ROBINSON HUMPHREY, INC. As representatives of
the several Initial Purchasers     named in Schedule 1 of the Purchase Agreement

BARCLAYS CAPITAL INC.

By  

/s/ Benjamin Burton

Name:   Benjamin Burton Title:   Managing Director MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED By  

/s/ Heather Lamberton

Name:   Heather Lamberton Title:   Managing Director BMO CAPITAL MARKETS CORP.
By  

/s/ Eric A. Schubert

Name:   Eric A. Schubert Title:   Managing Director SUNTRUST ROBINSON HUMPHREY,
INC. By  

/s/ David Stephenson

Name:   David Stephenson Title:   Director

 

S-3



--------------------------------------------------------------------------------

SCHEDULE I

Mead Direct Response, Inc.

ACCO Brands Corporation

ACCO Brands USA LLC

Day-Timers, Inc.

General Binding Corporation

GBC International, Inc.

ACCO International Holdings, Inc.

ACCO Europe Finance Holdings, LLC

Mead Products LLC

 

Annex A-1